F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                       July 10, 2007
                            FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                        Clerk of Court

    R EV . ED WA R D ALLA N BU CK,

                Plaintiff-Appellant,

    v.                                                  No. 06-4236
                                                 (D.C. No. 2:05-CV-876-TC)
    A LLEN RA N D MY E RS; WILLIAM                        (D. Utah)
    H. BARRETT, Utah 3rd D istrict Court
    Judge; TRACY BOUGHN, Salt Lake
    County Sheriff Deputy; SCOTT
    BANNON, Sergeant, Salt Lake County
    Sheriff D eputy; PA U L B REN NEM AN,
    Sergeant, Salt Lake County Sheriff
    D eputy; JO H N TH O RN TO N ,
    Detective, Salt Lake County Sheriff
    D eputy; DA V ID E. Y O CO M ,
    Salt Lake County District Attorney;
    N. M . D’ALESA NDRO, Salt Lake
    County Deputy District Attorney;
    KIM COW LEY, Salt Lake County
    Sheriff D eputy D etective; LO RIN K.
    PU GH, Church of Jesus Christ of
    Latter-Day Saints, Sandy Crescent
    Stake President; B REN T W. R ICH,
    Church of Jesus Christ of Latter-Day
    Saints Bishop,

                Defendants-Appellees.



                             OR D ER AND JUDGM ENT *

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
                                                                       (continued...)
Before M cCO NNELL, PO RFILIO, and BALDOCK , Circuit Judges.




      Plaintiff-Appellant Edward Allan Buck appeals from the district court’s

order dismissing his civil rights complaint. The district court dismissed the

complaint on multiple alternate grounds, including Younger abstention, the

Rooker-Feldman doctrine, judicial immunity, and failure to state a claim. W e

affirm the order of dismissal in part, vacate in part, and remand for further

proceedings.

                                      FACTS

      Buck brought his complaint pro se and in forma pauperis pursuant to

42 U.S.C. §§ 1983, 1985(2), 1985(3), and 1986. In the complaint, he alleged that

until August 23, 2005, he resided at the home of defendant Allen Rand M yers.

W hen he left M yers’ home, Buck took w ith him a computer he used for business

matters. M yers filed a complaint against Buck with the Salt Lake County

Sheriff’s Department, accusing Buck of stealing the computer and other items

from M yers’ home. As a result of this complaint, the Salt Lake County District




*
 (...continued)
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                         -2-
Attorney filed felony charges against Buck in state court. Buck contended that

M yers’ allegations of theft were false.

      Buck alleged that after the charges were filed, Defendant Tracy Boughn, a

Salt Lake County Sheriff’s Deputy, came to Buck’s house and seized the

computer at issue, without a warrant. At the time of the seizure, Boughn

allegedly failed to disclose to Buck that criminal charges were pending against

him for the theft of the computer. He allegedly gained entrance to Buck’s house

and access to the computer by telling Buck that it was a civil matter and “he just

wanted to see the computer for himself.” R., Vol. I, doc. 3-1, at 10.

      Buck sued Boughn and other deputy sheriffs, along with two Salt Lake

County district attorneys, charging that they failed “to thoroughly investigate

claims made by . . . M yers prior to taking any of the illegal actions against [Buck]

which include illegal search and seizure.” Id. at 12. He accused the defendants

of conspiring together to deprive him of his civil rights. Finally, he sued state

court judge W illiam H. Barrett, alleging that Judge Barrett “willfully,

intentionally, and maliciously” interfered with Buck’s attempts to pursue a

concurrent civil rights action in state court by denying his motions for a fee

waiver. Id. at 14. Buck’s complaint sought millions of dollars in damages

against the various defendants.

      The defendants filed motions to dismiss the complaint. Buck was permitted

to add additional defendants to the suit. These included officials of the Church of

                                           -3-
Jesus Christ of Latter-Day Saints (Church) Lorin K. Pugh and Brent W . Rich, who

allegedly violated Buck’s civil rights by failing to convene a church tribunal or

take other measures to discourage M yers (a member of the Church) from

continuing to falsely accuse Buck of theft. Buck also added Salt Lake County

Sheriff’s D epartment Detective Kim Cowley, who he accused of falsely

presenting felony charges against Buck, and of joining in the conspiracy to

deprive Buck of his civil rights. Finally, Buck moved to add the Church and a

deputy district attorney who represented some of the defendants; however, his

motions to add these defendants were denied.

      Approximately one month prior to his filing of this complaint in federal

court, Buck filed a similar complaint in Utah state court. In his state court

complaint, he named M yers, Boughn and two “John Doe Salt Lake County

Sheriff’s Department Officers” as defendants. R., Vol. II, doc. 80-5. He charged

that M yers lied to the officers, stole Buck’s property, and “obstruct[ed] the

administration of justice” by obtaining the seizure of his computer, which

prevented Buck from proceeding pro se in other federal court matters. Id. at 2.

He made similar allegations against Boughn and the other officers, contending

also that they were guilty of official misconduct and illegal seizure of his

property.

      The magistrate judge assigned to this case concluded that since state

proceedings were ongoing, including a parallel civil rights action that Buck

                                          -4-
brought against some of the defendants in state court, and also the Utah criminal

prosecution of Buck for theft, the court should abstain from exercising

jurisdiction pursuant to Younger v. Harris, 401 U.S. 37 (1971). Alternatively,

even if Buck’s parallel action had ended, the district court would lack jurisdiction

under the Rooker-Feldman doctrine. See D.C. Court of Appeals v. Feldman,

460 U.S. 462, 482-86 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16

(1923). Finally, even if Buck could surmount the obstacles posed by Younger

abstention and the Rooker-Feldman doctrine, the case should be dismissed based

on the defenses defendants had raised, including judicial immunity and failure to

state a claim. After considering Buck’s objections, the district court adopted the

magistrate judge’s recommendation, and dismissed the complaint.

                                    ANALYSIS

      W e review the dismissal of a complaint for lack of subject matter

jurisdiction de novo. Guttman v. Khalsa, 446 F.3d 1027, 1031 (10th Cir. 2006).

“W e may affirm the district court's dismissal on any basis supported by the record

and the law.” Weaver v. United States, 98 F.3d 518, 519 (10th Cir. 1996).

      1. Rooker-Feldm an Doctrine

      The Rooker-Feldman doctrine is a narrow one, which “prevents the lower

federal courts from exercising jurisdiction over cases brought by state-court losers

challenging state-court judgments rendered before the district court proceedings

comm enced.” Lance v. Dennis, 546 U.S. 459, 126 S.Ct. 1198, 1199, 1201 (2006)

                                         -5-
(per curiam; quotation omitted). As the Supreme Court has recently explained,

the doctrine does not apply to parallel state and federal litigation. See id. at 1201.

M ore specifically, it does not deprive lower federal courts of jurisdiction if the

federal court suit w as filed before the end of the state court’s appeal process.

Guttman, 446 F.3d at 1031-32 (citing Exxon M obil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 290-91 (2005)). At the time Buck filed this case, there is no

indication that the Utah courts had yet reached a final judgment in either his

criminal case or his parallel civil litigation. Therefore, a dismissal under

Rooker-Feldman would be inappropriate. See Guttman, 446 F.3d at 1032 (holding

that federal district court had subject matter jurisdiction to hear case,

notwithstanding Rooker-Feldman doctrine, where plaintiff filed federal suit while

certiorari petition to New M exico Supreme Court was pending in similar state

court action).

      2. Younger Abstention

      Alternatively, the district court dismissed based on Younger abstention.

“The Younger doctrine requires a federal court to abstain from hearing a case

where . . . (1) state judicial proceedings are ongoing; (2) [that] implicate an

important state interest; and (3) the state proceedings offer an adequate

opportunity to litigate federal constitutional issues.” Winnebago Tribe of Neb. v.

Stovall, 341 F.3d 1202, 1204 (10th Cir. 2003). “O nce these three conditions are

met, Younger abstention is non-discretionary and, absent extraordinary

                                          -6-
circumstances, a district court is required to abstain.” Crown Point I, LLC v.

Interm ountain Rural Elec. Ass’n, 319 F.3d 1211, 1215 (10th Cir. 2003).

      There can be no serious question that each of the Younger factors is met in

this case. At the time of dismissal, both the criminal case against Buck and his

state civil case were ongoing. W here the Younger factors are met, abstention

protects the pendency of both state-court criminal and civil proceedings. D.L. v.

Unified Sch. Dist. No. 497, 392 F.3d 1223, 1228 (10th Cir. 2004). The state of

Utah has an important interest in its criminal proceedings. Buck fails to show

that he does not have an adequate opportunity in state court to litigate federal

constitutional issues; indeed, he has raised such issues in his parallel civil

complaint.

      Buck argues, however, that Younger should not apply here, because he does

not seek to enjoin the prosecution from proceeding in state court. Instead, he

only seeks damages for illegal search and seizure and for the improper filing of

criminal charges against him. 1 This argument is unavailing. “[T]he Younger

doctrine extends to federal claims for monetary relief when a judgment for the

plaintiff would have preclusive effects on a pending state-court proceeding.”




1
       In his request for relief, Buck also asked the district court to order the
United States Department of Justice to prosecute the defendants. The Department
of Justice is not a party to this action. Buck’s frivolous and non-colorable request
for an order instructing the Department of Justice to prosecute the defendants may
safely be ignored for purposes of our analysis.

                                          -7-
D.L., 392 F.3d at 1228. A finding in this case that the defendants violated Buck’s

constitutional rights would have a preclusive effect in the state-court proceedings.

Therefore Younger abstention is appropriate.

       The district court erred by dismissing Buck’s damage claims, however.

W here the plaintiff in the federal suit seeks damage relief and the Younger factors

are met, the district court should stay federal proceedings on the damage claims,

not dismiss the action altogether. Id.; see also Quackenbush v. Allstate Ins. Co.,

517 U.S. 706, 730 (1996). W e must therefore vacate the order of dismissal, and

remand. If, on remand, the state proceedings are ongoing, the district court

should stay this action until they are complete. Once the state proceedings are

complete, the district court may proceed to further adjudication of Buck’s claims

in this action.

       3. O ther Bases for Dismissal

       As noted, the district court dismissed Buck’s claims in the alternative on

various other theories, including immunity and failure to state a claim. Can

dismissal be upheld on these bases, notwithstanding abstention? A s a general

matter, it cannot. “Younger abstention is jurisdictional.” D.L., 392 F.3d at 1228.

Having determined that abstention was necessary, the district court therefore

lacked jurisdiction to reach the m erits of Buck’s damage claims. See id. at 1232

(vacating summary judgment order in favor of defendants, where Younger

abstention required instead that claims be stayed).

                                         -8-
       This general rule, however, admits of a significant exception. “W e may

address jurisdictional issues in any order we find convenient.” Id. at 1229. To

the extent that dismissal of a particular defendant or claim was appropriate on an

alternate jurisdictional ground, we may uphold the dismissal on that ground. In

other words, the district court did not need to “abstain” from dismissing a

particular claim or defendant where it could do so without reaching the merits.

See Sinochem Int’l Co. v. M alaysia Int’l Shipping Corp., 127 S. Ct. 1184,

1191-92 (2007) (stating federal courts may choose among threshold grounds for

refusing to reach merits of a controversy, including abstention, because

jurisdiction is only vital where court seeks to enter judgment on the merits).

       Some of B uck’s claims were properly dismissed on jurisdictional grounds,

separate and apart from any question of Younger abstention. Buck’s claims

against Church officials Pugh and Reich, based on their alleged failure to convoke

an ecclesiastical tribunal against M yers or otherwise to use their spiritual

authority to pressure M yers into dropping his criminal complaint against Buck,

are wholly insubstantial and frivolous. These claims therefore failed to invoke

the jurisdiction of the district court, and were properly dismissed. See Arbaugh v.

Y&H Corp., 546 U.S. 500, 126 S. Ct. 1235, 1244 n.10 (2006) (“A claim invoking

federal-question jurisdiction . . . may be dismissed for want of subject-matter

jurisdiction if it is not colorable, i.e., if it is . . . ‘wholly insubstantial and

frivolous.’”).

                                             -9-
      A similar analysis applies to Buck’s claim against Judge Barrett. The only

specific deprivation of civil rights asserted in Buck’s complaint lay in Judge

Barrett’s denial of Buck’s requests for a fee waiver to proceed in state court

“because [Barrett] did not like the fact that the Plaintiff has only $250 actual

monthly income received from the person to whom Plaintiff is the care giver.”

R., Vol. I, doc. 3-1, at 14. This assertion, taken as an alleged violation of Buck’s

constitutional rights, is also wholly insubstantial and frivolous, and was properly

dismissed. 2

      The damage claims against the remaining defendants, whatever their merit,

do not appear to suffer from jurisdictional defects. They should therefore be

stayed under Younger pending completion of the state court litigation.

                                  C ON CLU SIO N

      For the reasons stated above, we AFFIRM the district court’s dismissal of

Buck’s claims against defendants Lorin K. Pugh, Brent W . Rich, and Judge

W illiam H. Barrett. W e VACATE the dismissal as to the remaining defendants,




2
       Judge Barrett may also be entitled to dismissal on another, non-merits
ground: judicial immunity. In light of our disposition, we need not reach the
issue of judicial immunity.

                                         -10-
and REM AND for further proceedings in accordance with this order and

judgment.


                                                 Entered for the Court



                                                 Bobby R. Baldock
                                                 Circuit Judge




                                      -11-